Citation Nr: 1243104	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  09-25 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

C. R. dela Rosa, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1965 to January 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico. 

The Board remanded the issue of entitlement to service connection for erectile dysfunction in April 2011.  This claim was subsequently granted by the RO in a rating decision dated in April 2012.  As the Veteran did not appeal the ratings or effective dates assigned for this disability, this represents a complete grant of the Veteran's appeal in regard to this claim.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Additionally, the Board remanded the issue of entitlement to a disability rating in excess of 20 percent for diabetes mellitus, to include consideration of peripheral neuropathy of the extremities.  In a rating decision dated in April 2012, the RO granted service connection for peripheral neuropathy of the bilateral upper and lower extremities.  As the Veteran has not to the Board's knowledge appealed the ratings or effective dates assigned for these disabilities, this represents a complete grant of the Veteran's appeal in regard to these associated claims.  Id.  


FINDING OF FACT

The evidence of record indicates that the Veteran's diabetes mellitus is manifested by diet restriction and use of insulin and oral anti-diabetic medication; regulation of activities is not shown.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for the service-connected diabetes mellitus have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that a higher rating is warranted for his diabetes mellitus because he required insulin injections, must adhere to a restricted diet, and is regulating his activities.  

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.  Following an initial award of service connection for a disability, separate ratings can be assigned for separate periods of time based on facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The Veteran's diabetes mellitus is rated as 20 percent disabling under 38 C.F.R. § 4.119, Diagnostic Code 7913, which contemplates diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.  A 40 percent evaluation is assigned for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  These criteria are conjunctive; all three elements must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) [use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met]; compare Johnson v. Brown, 7 Vet. App. 95 (1994) [only one disjunctive "or" requirement must be met in order for an increased rating to be assigned].  The criteria for a higher rating under this diagnostic code are conjunctive not disjunctive - i.e., there must be insulin dependence (or oral hypoglycemia agents) and restricted diet and regulation of activities.  "Regulation of activities" is defined by Diagnostic Code 7913 as the "avoidance of strenuous occupational and recreational activities."  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360 (2007).  A 60 percent evaluation is assigned for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent evaluation is assigned for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated. 

In addition, the regulations stipulate that compensable complications of diabetes are to be evaluated separately, with noncompensable complications to be considered as part of the diabetic process under Diagnostic Code 7913.  See 38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In July 2008 the Veteran was accorded a compensation and pension (C&P) diabetes mellitus examination.  During the examination the Veteran reported that he was diagnosed with diabetes mellitus by his private physician in 2003 to 2004 after he had an episode of dizziness and loss of consciousness.  He also reported that he was hospitalized for two to three days.  He reported that his current treatment was oral medication.  The Veteran denied episodes of ketoacidosis or hypoglycemic reactions.  He was instructed to follow a restricted or special diet.  He denied a restriction of ability to perform strenuous activities.  He denied symptoms of peripheral vascular disease in the lower extremities.  He also denied cardiac, visual, and neurovascular symptoms related to diabetes mellitus.  He reported peripheral neuropathy related to diabetes mellitus in the form of pain in the bilateral plantar areas.  The diagnosis was diabetes mellitus, type II.  The examiner found mild impact on the Veteran's chores, shopping, recreation, traveling, and driving.  She further found moderate impact on exercise and sports and no impact on the areas of feeding, bathing, dressing, toileting, and grooming.  

VA medical records dating from September 2008 to July 2009 include a December 2008 record indicating that he was being treated with insulin injections.  He reported that he was following his diet and walking every day.  He also reported an episode of hypoglycemia.  

In a September 2008 statement, the Veteran reported that he was on a restricted diet and a regulation of activities.  

In March 2010 the Veteran was accorded another C&P diabetes mellitus examination.  During the examination the Veteran reported that he started insulin treatment approximately a year and one half prior.  He denied a frequency of ketoacidosis or hypoglycemic reactions.  He reported a low sugar restricted diet and denied any weight loss or gain.  He denied any restriction of activities due to his diabetes mellitus.  He denied vascular or cardiac symptoms, neurological symptoms such as loss of sensation, and bladder or bowel functional impairments.  The diagnosis was diabetes mellitus, type II, uncontrolled on insulin and oral hypoglycemic treatment.  The claims file was not available but this does not render the VA examination inadequate as a physical examination was performed and sufficient information was rendered such that the Board could make an informed determination.  

VA medical records dating from August 2009 to March 2011 show that the Veteran was recommended to follow dietary modifications.  Medical records also show that the Veteran's insulin was increased from 10 to 15 units in November 2009 and again from 15 to 18 units in January 2010.  In March 2010, the Veteran presented with a much higher A1c and FBG, which the physician found was likely due to poor dietary habits as the Veteran admitted that he ate chocolate at night and he liked to eat pork regularly.  He reported that he would work on his diet.  The Veteran's insulin was increased to 25 units in July 2010 and increased again in August 2010.  He denied episodes of hypoglycemia.  

In July 2011 the Veteran was accorded another C&P diabetes mellitus examination.  During the examination the Veteran reported his diabetes mellitus has been getting more under control after he stared taking insulin.  He denied having to be hospitalized or having to visit the emergency room.  His reported current treatment consisted of insulin and oral medication.  There was no evidence of hypoglycemic reactions or ketoacidosis.  The Veteran reported that he was instructed to follow a restricted or special diet but was not restricted in ability to perform strenuous activities.  The diagnoses were diabetes mellitus, type II, and hypertension.  However, the examiner noted that the hypertension found upon examination was not a complication of the Veteran's diabetes mellitus.  As the Veteran's hypertension was diagnosed after his diagnosis of diabetes mellitus, the examiner found that there is no evidence of renal disease to show that the diabetes mellitus has worsened his hypertension.  The medical evidence did not show visual impairment, kidney disease, or amputation.  The examiner found mild impact on the Veteran's chores, shopping, recreation, traveling, and driving.  He further found moderate impact on exercise and sports and no impact on the areas of feeding, bathing, dressing, toileting, and grooming.  The Veteran reported that he was retired by reason of eligibility due to age or duration of work.  

VA medical records dating from June to August 2011 indicate that the Veteran was encouraged to improve his diet and to exercise routinely.  

In light of the evidence the Board finds that entitlement to an evaluation in excess of 20 percent disabling for diabetes mellitus is not warranted.  During the entire period on appeal, the Veteran has been prescribed a restricted diet, insulin, and various oral agents to control his diabetes mellitus.  There is no evidence in the Veteran's treatment records that a physician has ever required the Veteran to restrict his activities to control his diabetes mellitus.  The Board acknowledges that the Veteran indicated that he walked daily when inquired about his diabetes mellitus.  See December 2008 VA medical record.  There is no medical evidence demonstrating that the Veteran's diabetes mellitus required regulated activities.  Comacho v. Nicholson, 21 Vet. App. 360, 364 (2007).  A review of the record indicates that any restriction of activities was self imposed.  In a September 2008 statement, the Veteran reported that he was on a restricted diet and a regulation of activities.  However, each examiner noted that the Veteran was not restricted with respect to strenuous exercise and VA medical records reflect that the Veteran was encouraged to exercise.  

Although the evidence shows that the Veteran has reported an isolated episode of hypoglycemia, he denied in-patient hospital treatment for such an episode and denied further episodes of hypoglycemia or ketoacidosis.  As such, entitlement to an evaluation in excess of 20 percent disabling for diabetes mellitus must be denied.  

The Board has considered whether staged evaluations pursuant to Fenderson, supra, are warranted but finds that they are not as the requirements for a higher evaluation have not been met at any point in time that is covered by this appeal.  

The issue of an extra-schedular rating was also considered in this case under 38 C.F.R. § 3.321(b)(1).  The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected diabetes mellitus, type II, with the criteria found in the rating schedule.  The Board finds that the Veteran's diabetes mellitus symptomatology is fully addressed by the rating criteria under which the disability is rated.  The Veteran's reported treatment of insulin and dietary restrictions are contemplated by the currently assigned ratings.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disabilities and provide for higher ratings, which are shown to be not warranted in this case.  Consequently, the Board concludes that referral of this case for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996).  

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  Notice which informs the veteran of how VA determines disability ratings and effective dates should also be provided.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice should be provided to the claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

Courts have held that, once service connection is granted, the claim is substantiated; additional notice is not required; and any defect in the notice is not prejudicial.  See, e.g., Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Such is the case here.  

In April 2011, the Board remanded the case for further development.  As previously discussed above, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders regarding the Veteran's claim for an increased disability rating for diabetes mellitus and no further action is necessary in this regard.  VA medical records and Social Security Administration (SSA) records were obtained and made part of the claims file.  Moreover, the Veteran was accorded a VA examination on remand, the report of which is of record.  The examination report is adequate as it was based on an examination and as sufficient information was provided such that the Board can render an informed determination.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

The Board finds that all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  STRs have been obtained and associated with the claims file.  The Veteran was afforded multiple VA examinations, the reports of which are of record.  The Veteran has not indicated that medical records relevant to this disability are outstanding.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus, type II is denied.




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


